 Exhibit 10.5.1

 

July 21, 2020

 

Gentlemen:

 

Property Solutions Acquisition Corp. (“Corporation”), a blank check company
formed for the purpose of acquiring one or more businesses or entities (a
“Business Combination”), intends to register its securities under the Securities
Act of 1933, as amended (“Securities Act”), in connection with its initial
public offering (“IPO”). The Corporation currently anticipates selling units in
the IPO, each comprised of one share of common stock, par value $0.0001 per
share, of the Corporation (“Common Stock”) and one-half of one warrant
(“Warrant”), each whole Warrant to purchase one share of Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 435,000 units of the
Corporation (“Initial Units”) at $10.00 per Initial Unit for an aggregate
purchase price of $4,350,000 (the “Initial Purchase Price”). Additionally, if
the underwriters in the IPO (“Underwriters”) exercise their over-allotment
option in full or part, the undersigned further commits to purchase up to an
additional 48,785 Units (“Additional Units” and together with the Initial Units,
the “Private Units”) at $10.00 per Additional Unit, for an aggregate purchase
price of up to $487,850 (the “Over-Allotment Purchase Price” and together with
the Initial Purchase Price, the “Purchase Price”). At least 24 hours prior to
the effective date (“Effective Date”) of the Corporation’s registration
statement filed in connection with the IPO (“Registration Statement”), the
undersigned will cause the Purchase Price to be delivered to Graubard Miller,
counsel for the Corporation (“Counsel”), by wire transfer as set forth in the
instructions attached as Exhibit A hereto to hold in a non-interest bearing
account until the Corporation consummates the IPO. The undersigned agrees that
if the size of the IPO is increased or decreased for any reason, the amount of
the undersigned’s investment will be either increased or decreased, as
applicable, so that the undersigned’s percentage of the aggregate investment in
Private Units made by the undersigned and other investors of the Company remains
the same. If the size of the offering is increased, the undersigned agrees that
it will deliver the purchase price for such additional Private Units to Counsel
as set forth above or as promptly as is reasonably practicable following the
increase if it is on the Effective Date. If the size of the offering is
decreased, the unused portion of the Purchase Price shall be returned to the
undersigned.

 

The consummation of the purchase and issuance of the Initial Units and
Additional Units (if any) shall occur simultaneously with the consummation of
the IPO and over-allotment option, respectively. Simultaneously with the
consummation of the IPO, Counsel shall deposit the Initial Purchase Price,
without interest or deduction, into the trust fund (“Trust Fund”) established by
the Corporation for the benefit of the Corporation’s public stockholders as
described in the Registration Statement. Simultaneously with the consummation of
all or any part of the over-allotment option, Counsel shall deposit the pro-rata
portion of the Over-Allotment Purchase Price, based upon the amount of the
over-allotment option that has been exercised, without interest or deduction,
into the Trust Fund. Upon expiration of the over-allotment option, Counsel shall
return any unused portion of the Over-Allotment Purchase Price to the
undersigned. If the Corporation does not complete the IPO within thirty (30)
days from the Effective Date, the Purchase Price (without interest or deduction)
will be returned to the undersigned.

 

Each of the Corporation and the undersigned acknowledges and agrees that Counsel
is serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Units and Counsel’s sole obligation under this letter
agreement is to act with respect to holding and disbursing the Purchase Price
for the Private Units as described above. Counsel shall not be liable to the
Corporation or the undersigned or any other person or entity in respect of any
act or failure to act hereunder or otherwise in connection with performing its
services hereunder unless Counsel has acted in a manner constituting gross
negligence or willful misconduct. The Corporation shall indemnify Counsel
against any claim made against it (including reasonable attorney’s fees) by
reason of it acting or failing to act in connection with this letter agreement
except as a result of its gross negligence or willful misconduct. Counsel may
rely and shall be protected in acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.

  

 

 

  

The Private Units and underlying Private Warrants will be identical to the units
and warrants to be sold by the Corporation in the IPO, except that:

 

●the undersigned agrees to vote the shares of Common Stock included in the
Private Units (“Private Shares”) in favor of any proposed Business Combination;

 

●the Private Warrants included in the Private Units (i) will not be redeemable
by the Corporation and (ii) may be exercised for cash or on a cashless basis, as
described in the Registration Statement, in each case so long as they are held
by the undersigned or any of its permitted transferees;

 

●the undersigned agrees not to seek conversion, or seek to sell such shares in
any tender offer, in connection with any amendment to the Corporation’s charter
documents or any proposed Business Combination with respect to the Private
Shares;

 

●the Private Units and underlying securities will not be transferable by the
undersigned until the consummation of a Business Combination (subject to certain
exceptions as described in the Registration Statement and set forth in the
warrant agreement governing the Private Warrants);

 

●the Private Units and underlying securities will be subject to customary
registration rights, pursuant to a registration rights agreement on terms agreed
upon by the Corporation and the Underwriters to be filed as an exhibit to the
Registration Statement;

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Units or the underlying securities (but will participate
in liquidation distributions with respect to any units or shares of Common Stock
purchased by the undersigned in the IPO or in the open market after the IPO) if
the Corporation fails to consummate a Business Combination; and

 

●the Private Units and the underlying securities will include any additional
terms or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the Underwriters in order
to consummate the IPO, which terms or restrictions will be described in the
Registration Statement. 

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter, (ii) an escrow agreement and (iii) a registration rights
agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Units and the underlying securities have
not been registered under the Securities Act;

 

(b)it is acquiring the Private Units and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Units or the underlying securities in violation of the securities;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

[Signature Page Follows] 

2

 

 

  Very truly yours,         PROPERTY SOLUTIONS ACQUISITION SPONSOR LLC        
By: /s/ Jordan Vogel     Name: Jordan Vogel     Title: Manager

 

Accepted and Agreed:         PROPERTY SOLUTIONS ACQUISITION CORP.         By:
/s/ Jordan Vogel     Name: Jordan Vogel     Title: Co-Chief Executive Officer  
      GRAUBARD MILLER   (solely with respect to its obligations to hold and
disburse monies for the Private Units)         By: /s/ Jeffrey Gallant     Name:
Jeffrey Gallant     Title: Partner  

 

 

[Signature Page to Sponsor Subscription Agreement]



  



 

 

 